Exhibit 10.4
(INVERNESS MEDICAL LOGO) [b73439imb7343903.gif]
Amendment No 2B to Distribution Agreement
This Amendment No. 2B to Distribution Agreement is entered into effective as of
July 8, 2008 (“Amendment Date”) between Inverness Medical Innovations North
America, Inc. (“Inverness”), a Delaware corporation having a place of business
at 30 South Keller Road, Orlando. Florida 32810 (as successor by assignment from
Biosite Incorporated effective April 1, 2008), and Fisher HealthCare, a Division
of Fisher Scientific Company, L.L.C. (“FHC”), having a place of business at 9999
Veterans Memorial Drive, Houston, Texas 77038 and amends the Distribution
Agreement between the parties dated January 1, 2006 (as amended, the “2006
Distribution Agreement”).
     The parties mutually agree to amend the 2006 Distribution Agreement through
this Amendment No. 2 on the terms and conditions below as follows:
     1. Defined Terms. Any defined terms in this Amendment shall have the same
meaning designated in the 2006 Distribution Agreement unless otherwise expressly
provided in this Amendment.
     2. Extension of Non-Renewal Notice Period. Both parties agree that
effective July 8, 2008 Section 6(a)(i) is hereby replaced it in its entirety
with the following:
     “(i) unless Inverness, in Inverness’s sole discretion, gives notice of
non-renewal to FHC on or before 11:59 PM Eastern Daylight Time July 11, 2008,
this 2006 Distribution Agreement automatically shall be extended for a period of
one (1) year following the expiration of the Initial Term (the “First Extended
Term”), and”
     3. Miscellaneous. Except as otherwise expressly modified by this Amendment,
the 2006 Distribution Agreement shall remain in full force and effect in
accordance with its existing terms. This Amendment may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. In witness of their
agreement to the foregoing terms, the authorized representatives of each party
have executed this Amendment effective as of the Amendment Date.

                  Inverness Medical Innovations North America, Inc.       Fisher
HealthCare
 
               
By:
  /s/ Ron Zwanziger       By:   /s/ Joseph Bernando
 
               
Name:
  Ron Zwanziger       Name:   Joseph Bernando
 
               
Title:
  Chief Executive Officer       Title:   President
Date:
  7/8/08       Date:   8 July 2008
 
               
By:
  /s/ Ellen Chiniara            
 
               
Name:
  Ellen Chiniara            
Title:
  Secretary            
Date:
  7/8/08            

